Citation Nr: 1426621	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-14 362	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a bilateral hip disability.  

3. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Portland, Oregon.  The issue of entitlement to service connection for a right knee disability has been granted in full by a rating decision dated May 2011.  


FINDING OF FACT

In a May 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.    


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal of the issues of entitlement to service connection for a low back disability, bilateral hip disability, and left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

 In the present case, the Veteran indicated that he wished to withdraw his appeal by correspondence dated in May 2013, prior to the promulgation of a decision in the appeal.  Thus, the Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of entitlement to service connection for a low back disability, bilateral hip disability, and left knee disability.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to service connection for a low back disability is dismissed.  

The appeal as to entitlement to service connection for a bilateral hip disability is dismissed. 

The appeal as to entitlement to service connection for a left knee disability is dismissed. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


